DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II (Claims 9-11,20-26) in the reply filed on 08/16/2021 is acknowledged.  The traversal is on the ground(s) that the classification is wrong.  This is not found persuasive because the classification in the CTRS office action were deemed accurate.
The requirement is still deemed proper and is therefore made FINAL.

Response to Arguments
Applicant argues the Examiner was in error regarding the restriction and response to the restriction elected.
In response, the Examiner respectfully disagree. In Applicant’s remarks dated 8/16/2021, the Applicated stated they elected Group II. Group II consisted of Claims 9-11, 20-26 from the 6/14/2021 Restriction office action. These are the claims that the Examiner appropriately examined in the Non-Final rejection office action. The Claims being examined by the Examiner were elected Claims 9-11, 20-26. Furthermore, the Examiner will only respond to arguments regarding the election made, which was Group II.
Applicant argues that the Examiner did not examine Claims 1, 4, or 5 or pending Claims 27-33.
In response, In Applicant’s remarks dated 8/16/2021, the Applicated stated they elected Group II. Group II consisted of Claims 9-11, 20-26 from the 6/14/2021 Restriction office action. Furthermore, the Examiner finds it rather odd that the Applicant did not include Group III in their response dated 08/16/2021. Groups II and III were classified in the same search area as stated in the CTRS office action.
Applicant argues that the prior art does not disclose the limitations of Claim 9.
In response, the Examiner respectfully disagree. The rejection of Claim 9 is repeated herein: Regarding Claim 9, Reinsel discloses a sterile dental pack dispensing system comprising: a storage container (100) with an opening, the storage container being configured to store a sterile dental pack (Reinsel’s dispenser is fully capable of storing sterile dental pack; this limitation fails to further structurally limit the apparatus claim and only further limit the material handled by the apparatus and therefore does not determine patentability [see at least MPEP 2114,2115]); an output (tray 200) configured to receive the sterile dental pack from the storage container (100), wherein the system is configured to initiate movement of the sterile dental pack from the storage container (100) to the output (200) through the opening upon sensing (para.0040Q) by the sterile dental pack dispensing system proximity of a hand to the output (200). All the structural elements of Claim 9 are taught by Reinsel. There aren’t any structural elements of Claim 9 that the Applicant has claimed that is specific to the sterile dental pack not disclosed by Reinsel. The Applicant is herein advised to further narrow the independent claim since it is apparently rather broad. The Applicant is herein advised to include in the claims the actual structural elements that distinguishes from the prior art of Reinsel. Thus far, the Applicant has only narrowed the articles being handled by the dispenser as opposed to narrowing the claim  limitations sufficiently regarding the structural elements of the dispenser.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11,20,22,24-26,34-36,38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinsel et al. (US 2010/0084418).
Regarding Claim 9, Reinsel discloses a sterile dental pack dispensing system comprising: a storage container (100) with an opening, the storage container being configured to store a sterile dental pack (Reinsel’s dispenser is fully capable of storing sterile dental pack; this limitation fails to further structurally limit the apparatus claim and only further limit the material handled by the apparatus and therefore does not determine patentability [see at least MPEP 2114,2115]); an output (tray 200) configured to receive the sterile dental pack from the storage container (100), wherein the system is configured to initiate movement of the sterile dental pack from the storage container (100) to the output (200) through the opening upon sensing (para.0040Q) by the sterile dental pack dispensing system proximity of a hand to the output (200).
Regarding Claim 10, Reinsel discloses wherein the output (200) comprises a dispensing tray.
Regarding Claim 11, Reinsel discloses wherein the sterile dental pack is a wrapped sterile dental pack comprising a plurality of dental disposable supplies, the plurality of dental disposable supplies further comprising at least one of cotton applicator sticks, gauze sponges, cotton pellets, cotton rolls, air water syringes, surgical suction tips, high volume suction tips, saliva ejectors, dry aids, tongue depressors, or one or more wraps. Claim 11 fails to further structurally limit the apparatus claim and only further limit the material handled by the apparatus and therefore does not determine patentability [see at least MPEP 2114,2115]).
Regarding Claim 20, Reinsel discloses wherein a plurality of sterile dental packs are located in the storage container (100), and wherein the sterile dental packs of the plurality of sterile dental packs are wrapped sterile dental packs that respectively comprise a plurality of dental disposable supplies, the plurality of dental disposable supplies further comprising at least one of cotton applicator sticks, gauze sponges, cotton pellets, cotton rolls, air water syringes, surgical suction tips, high volume suction tips, saliva ejectors, dry aids, tongue depressors, or one or more wraps. Claim 20 fails to further structurally limit the apparatus claim and only further limit the material handled by the apparatus and therefore does not determine patentability [see at least MPEP 2114,2115]).
Regarding Claim 21, Reinsel discloses wherein movement of the pack from the storage container (100) to the output (200) presents the pack to a human having the hand that is proximate to the output (200).
Regarding Claim 22, Reinsel discloses wherein the system includes a sensor (proximity sensor, para.0040) that senses the proximity of the hand to the output (200), and wherein the system is configured so that the sensing of the proximity of the hand initiates the movement of the pack (para.0040).
Regarding Claim 23, Reinsel discloses wherein movement of the pack from the storage container (100) to the output (200) presents the pack for collection by the hand.
Regarding Claim 24, Reinsel discloses wherein the storage container (100) is longer than it is wide (fig.2), and wherein the storage container is a substantially rectangular container (figs.1-2), and wherein the system is configured to present the pack so that a width and a length is perpendicular (width & length of articles to be dispensed are perpendicular to the length of the container) to the length of the container (fig.2), wherein a thickness (the thickness of the pack to be the smallest dimension) of the pack is the smallest dimension of the pack (Claim 24 fails to further structurally limit the apparatus claim and only further limit the material handled by the apparatus and therefore does not determine patentability [see at least MPEP 2114,2115]).
Regarding Claim 25, Reinsel discloses wherein the storage container (100) is distinct from the output (200).
Regarding Claim 26, Reinsel discloses wherein the opening (fig.3; opening where dispensed articles fall through by 145) approximates an outline of the pack.
Regarding Claim 34, Reinsel discloses wherein a plurality of sterile dental packs are located in the storage container (100), and wherein the sterile dental packs of the plurality of sterile dental packs are wrapped sterile dental packs that respectively comprise a plurality of dental disposable supplies, the plurality of dental disposable supplies further comprising at least one of cotton applicator sticks, gauze sponges, cotton pellets, cotton rolls, air water syringes, surgical suction tips, high volume suction tips, saliva ejectors, dry aids, tongue depressors, or one or more wraps (Claim 34 fails to further structurally limit the apparatus claim and only further limit the material handled by the apparatus and therefore does not determine patentability [see at least MPEP 2114,2115]).
Regarding Claim 35, Reinsel discloses wherein a plurality of sterile dental packs are located in the storage container (100), and wherein the sterile dental packs of the plurality of sterile dental packs include a first wrap and a second wrap and a plurality of dental disposable supplies arranged on top of the first wrap, wherein the first wrap partially encloses the plurality of dental disposable supplies, wherein the second wrap completely encloses the first wrap (Claim 35 fails to further structurally limit the apparatus claim and only further limit the material handled by the apparatus and therefore does not determine patentability [see at least MPEP 2114,2115]).
Regarding Claim 36, Reinsel discloses wherein the sterile dental pack dispensing system is configured to present the pack so that a length of the pack is parallel to a width of the tray (fig.7b), wherein a thickness of the pack is the smallest dimension of the pack and the length is the largest dimension of the pack (this limitation fails to further structurally limit the apparatus claim and only further limit the material handled by the apparatus and therefore does not determine patentability [see at least MPEP 2114,2115]).
Regarding Claim 38, Reinsel discloses wherein the sterile dental pack dispensing system is configured to present the pack so that a length of the pack is parallel to an opening of the output facing a front of the sterile dental pack dispensing system (fig.7b), wherein a thickness of the pack is the smallest dimension of the pack and the length is the largest dimension of the pack ((This limitation fails to further structurally limit the apparatus claim and only further limit the material handled by the apparatus and therefore does not determine patentability [see at least MPEP 2114,2115]).
Regarding Claim 39, Reinsel discloses wherein a plurality of sterile dental packs are located in the storage container (100; Reinsel’s dispenser is fully capable of storing sterile dental pack; this limitation fails to further structurally limit the apparatus claim and only further limit the material handled by the apparatus and therefore does not determine patentability [see at least MPEP 2114,2115]). 
Regarding Claim 40, Reinsel discloses wherein the output comprises a dispensing tray (200), wherein the sterile dental pack dispensing system is configured so that the sterile dental pack exits the storage container and comes to rest within and/or on the dispensing tray (fig.7b), and wherein a plurality of sterile dental packs are located in the storage container (100; Reinsel’s dispenser is fully capable of storing sterile dental pack; this limitation fails to further structurally limit the apparatus claim and only further limit the material handled by the apparatus and therefore does not determine patentability [see at least MPEP 2114,2115]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Reinsel et al. (US 2010/0084418).
Regarding Claim 37, Reinsel discloses wherein the output (200) comprises a dispensing tray (fig.3; fig.7), wherein the sensor (281) is not located on the tray.
Although Reinsel does not disclose wherein the sensor is located on the tray, it would have been very obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide a sensor located on the tray since there are apparently a limited number of locations on the dispenser of Reinsel to place the sensor. The proximity sensor would have to be placed very near a location where the user’s hand would wave by or be near, and such locations are very near the bottom of Reinsel’s dispenser. The dispensing tray is one such location; thus, placing the sensor on the tray where a user’s hand would be near in order to signal to the sensor to dispense an item does not impart novelty on the claimed feature.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651           

/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651